—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Barros, J.), both rendered March 23, 2000, convicting him of grand larceny in the third degree and attempted grand larceny in the third degree under Indictment No. 4589/99, and offering a false instrument for filing in the first degree under Indictment No. 5372/99, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that he was induced to plead guilty on Indictment No. 4589/99 by a promise which could not be fulfilled is unpreserved for appellate review as he failed to move in the Supreme Court to withdraw his plea or to vacate the judgment on this ground (see People v Vasquez, 267 AD2d 118; People v Solerwitz, 172 AD2d 780; see also People v Mackey, 77 NY2d 846; People v Ramsammy, 246 AD2d 675). We decline to review this issue in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention is without merit (see People v Figgins, 87 NY2d 840; People v Roman, 264 AD2d 678). Smith, J.P., O’Brien, McGinity and Townes, JJ., concur.